               Case 19-11396-MFW           Doc 124    Filed 07/24/19     Page 1 of 1


                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

In re:                                          : Chapter 11
                                                :
HDR HOLDING, INC., et al.,                      : Case No. 19-11396 (MFW)
                                                :
                         Debtors.               : Jointly Administered

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Rule 9010-1 and the attached certification, counsel moves for the admission
pro hac vice of Edmond M. George to represent Cordicate IT (“Cordicate”) in this action.

Dated: July 23, 2019              OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                                  By: /s/ Leslie B. Spoltore
                                  Leslie B. Spoltore (No. 3605)
                                  123 S. Justison Street, Suite 100
                                  Wilmington, DE 19801-5364
                                  Telephone: (302) 238-6947
                                  Email: leslie.spoltore@obermayer.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the Commonwealth of
Pennsylvania and the State of New Jersey and submit to the disciplinary jurisdiction of this Court
for any alleged misconduct which occurs in the preparation or course of this action. I also certify
that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
Court Fund, revised August 31, 2016. I further certify that the annual fee of $25.00 has been paid
to the Clerk of Court for District Court.

Date: July 23, 2019               OBERMAYER REBMANN MAXWELL & HIPPEL LLP

                                  By: Edmond M. George
                                  Edmond M. George, Esq.
                                  1500 Market Street, Suite 3400
                                  Philadelphia, PA 19102
                                  Telephone: (215) 665-3066
                                  Email: edmond.george@obermayer.com

                                     ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.



         Dated: July 24th, 2019
         Wilmington, Delaware                          MARY F. WALRATH
                                                       UNITED STATES BANKRUPTCY JUDGE
